DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al., US 2018/0294286 (corresponding to US 10,361,229).
In re Claim 1, Yamaguchi discloses a display backplane, comprising: a substrate 100 (Fig. 3); a first thin film transistor (TAOS-TFT) located on one (upper) side of the substrate 100; and a second thin film transistor (LTPS-TFT) located on the one (upper) side of the substrate 100, wherein: the first thin film transistor (TAOS-TFT) comprises a first active layer (110, 111, 110), the second thin film transistor (LTPS-TFT) comprises a second active layer 102, wherein the first active layer (110, 111, 110) and the second active layer 102 are located in a same layer, and a material of the first active layer (110, 111, 110) (being TAOS = transparent amorphous 
In re Claim 5, Yamaguchi discloses the display backplane according to claim 1, wherein a thickness of the first active layer (110, 110, 110) is smaller than that of the second active layer (102, 1021) (Fig. 3).
In re Claim 6, Yamaguchi discloses the display backplane according to 1, wherein the first thin film transistor (TAOS – TFT) further comprises an ohmic contact layer (marked as 113, 112 and n+) in contact with the first active layer (110, 111, 110), wherein the ohmic contact layer (113, 112) comprises a first portion 113 and a second portion 112 spaced apart from each other; the display backplane comprises an interlayer dielectric layer 105, wherein the interlayer dielectric layer 105 (Fig. 3) defines a first opening 1O (Fig. A) exposing a first area 1A of the first portion 113 and a second opening 2O exposing a second area 2O of the second portion 112; and the first thin film transistor  (TAOS – TFT) further comprises a first source 1S located in the first opening 1O and in contact with the first area 1A, and a first drain 1D located in the second opening 2O and in contact with the second area 2A (Fig. A).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Yamaguchi’s Fig. 13 annotated to show the details cited
3O (Fig. A) exposing a third area 3A of the second active layer LTPS 102 and a fourth opening 4O exposing a fourth area 4A of the second active layer 102; and the second thin film transistor LTPS-TFT further comprises a second source 2S located in the third opening 3O and in contact with the third area 3A, and a second drain 2D located in the fourth opening 4O and in contact with the fourth area 4A; and wherein the first source 1S, the first drain 1D, the second source 2S, and the second drain 2D are formed (Fig. A). 
The applicant’s claim 7 does not distinguish over the Yamaguchi’s reference regardless of the process used to form the first source 1S, the first drain 1D, the second source 2S, and the second drain 2D, because only the final product is relevant, not the recited process of “by same patterning process”. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or 
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.

In re Claim 8, Yamaguchi discloses the display backplane according to claim 7, wherein: the first thin film transistor TAOS-TFT (Fig. 3) comprises a first gate 1G (Fig. B) located on one (upper) side of a first gate dielectric layer 1GD away from the first active layer (110, 111); and the second thin film transistor LTPS-TFT comprises a second gate 2G located on one (upper) side of a second gate dielectric layer 2GD away from the second active layer 102, wherein the second gate 2G and the first gate 1G are formed (Fig. B).
SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Yamaguchi’s Fig. 3 annotated to show the details cited

In re Claim 10, Yamaguchi discloses the display backplane according to claim 1, wherein: the first thin film transistor TAOS-TFT (Fig. 3) is a thin film transistor of a driving circuit or a switching transistor in a pixel ([0041]); and the second thin film transistor LTPS-TFT is a driving transistor configured to drive a light emitting device in the pixel to emit light ([0041-0042]).
In re Claim 11, Yamaguchi discloses a display panel, comprising: the display backplane according to claim 1 ([0006], [0008], [0011]).

In re Claim 20, Yamaguchi discloses the display backplane according to claim 5, wherein the first thin film transistor (TAOS-TFT) (Fig. 3) further comprises an ohmic contact layer (112, 113) in contact with the first active layer (110, 111, 110), wherein the ohmic contact layer (112, 113)comprises a first portion 112 and a second portion 113 spaced apart from each other; the display backplane comprises an interlayer dielectric layer 105, wherein the interlayer dielectric layer 105 defines a first opening 1O (Fig. A) exposing a first area 1A of the first portion 113 and a second opening 2O exposing a second area 2A of the second portion 112; and the first thin film transistor (TAOS-TFT) further comprises a first source 1S located in the first opening 1O and in contact with the first area 1A, and a first drain 1D located in the second opening 2O and in contact with the second area 2A (Fig. A).

In re Claim 13, Yamaguchi discloses a method for manufacturing a display backplane, comprising: providing a substrate 100; forming, on one (upper) side of the substrate 100, a first thin film transistor TAOS-TFT and a second thin film transistor LTPS-TFT, wherein the first thin film transistor TAOS-TFT comprises a first active layer (110, 111, 110), and the second thin film transistor LTPS-TFT comprises a second active layer (102, 101), wherein: the first active layer (110, 111, 110) and the second active layer (102, 101) are located in a same layer, and a material of the first active layer(110, 111, 110) (being TAOS = transparent amorphous oxide semiconductor, [0006])) is different from that of the second active layer (102, 101) (that is LTPS = Low-temperature poly-Si, [0004]) (Figs. 3 – 13; [0041 -0060]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied to claims 1 and 13 respectively above, and further in view of Lu et al., US 2016/0300957 (corresponding to US 10,199,506).
1GD (Fig. B) located on one (upper) side of the first active layer (110, 111) away from the substrate 100, and the second thin film transistor LTPS-TFT comprises a second gate dielectric layer 2GD located on one side of the second active layer 102 away from the substrate 1000, wherein the first gate dielectric layer is unavoidable denser than the second gate dielectric layer. It is unavoidable because according to Lu “the gate insulating layer (corresponding to 2GD on poly-silicon semiconductor active region of LTPS-transistor) has reduced density” ([0002]). Thus, due to specifics of technology it is unavoidable that the first gate dielectric layer on the TAOS active layer is denser than the second gate dielectric on the LTPS-active layer. 
Claims 3, 4; 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Lu as applied to claims 2 and 13, respectively above, and further in view of Huang et al., US 2018/0020230 (corresponding to US 9,728,592).
In re Claim 3, Yamaguchi taken with Lu discloses all limitations of claim 3 except for that the first thin film transistor TAOS-TFT (Yamaguchi: Fig. 3) further comprises: a third gate dielectric layer located on one side of the first gate dielectric layer 1GD (Fig. B) away from the first active layer (110, 111); and wherein the third gate dielectric layer and the second gate dielectric layer 2GD are formed by a same patterning process.
Huang teaches a display backplane wherein a first thin film transistor (Fig. 3) further comprises: a third gate dielectric layer 420 located on one side of the first gate dielectric layer 320 away from the first active layer 220 (Fig. 2; [0040-0043]). 

In re Claim 4, Yamaguchi taken with Lu and Huang discloses all limitations of claim 4 including that an orthographic projection of the first gate dielectric layer 320 (Huang: Fig. 3) on the substrate 100 is a first projection, and the orthographic projection of the third gate dielectric layer 420 on the substrate 100 is a second projection, the first projection of 320 covers the second projection 420, except for that an area of the first projection is greater than that of the second projection. 
The difference between the Applicant’s claim 4 and Yamaguchi - Lu – Huang’ references is in the specified ratio of the areas.
It is known in the art that the area is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specifies ratio of the areas, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 16, Yamaguchi discloses all limitations of claim 16 including forming, on the one (upper) side of the substrate 100, the first active layer (110, 111, 110) (Fig. 3), the first gate dielectric layer 1GD (Fig. B), the second active layer (102, 1021), and the second gate dielectric 1GD on the one (upper) side of the first active layer (110, 111, 110) away from the substrate 100; forming the second active layer (102, 1021) after forming the first gate dielectric layer 1GD except for forming a third gate dielectric layer on one side of the first gate dielectric layer 1GD away from the first active layer (110, 111, 110) and the second gate dielectric layer 2DG by a first patterning process.
Huang teaches a display backplane wherein a first thin film transistor (Fig. 3) further comprises: a third gate dielectric layer 420 located on one side of the first gate dielectric layer 320 away from the first active layer 220 (Fig. 2; [0040-0043]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the first dielectric layer of Yamaguchi - Lu with Huang’s dielectric layer comprising the third gate dielectric layer 420 located on one side of the first gate dielectric layer 320, and to use the specified for protecting the material characteristics of the channel region as taught by Huang ([0043]).
However, Yamaguchi taken with Lu and Huang does not specify a selection of any order of performing process steps
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the specified sequence of the process steps, since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP2144.04.IV.C.)
In re Claim 17, Yamaguchi taken with Lu and Huang discloses the method according to claim 15, wherein forming, on the one (upper) side of the substrate 100, the first thin film 1G (Fig. B) on one (upper) side of the first gate dielectric layer 1GD away from the first active layer (110, 111, 110) and a second gate 2G on one side of the second gate dielectric layer 2GD away from the second active layer (102, 1021) by a second patterning process; and forming a first source 1S and a first drain 1D each electrically connected to the first active layer (110, 111, 110), and a second source 2S and a second drain 2D each electrically connected to the second active layer (102, 1021) by a third patterning process.
However, Yamaguchi taken with Lu and Huang does not specify a selection of any order of performing process steps
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the specified sequence of the process steps, since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP2144.04.IV.C.).

In re Claim 18, Yamaguchi taken with Lu and Huang discloses the method according to claim 17, further comprising: forming, before forming the second active layer (102, 1021), an ohmic contact layer (112, 113) in contact with the first active layer (110, 111, 110), wherein the ohmic contact layer (112, 113) comprises a first portion113  and a second portion 112 spaced apart from each other; forming, before the third patterning process, an interlayer dielectric layer 105, where the interlayer dielectric layer 105 defines a first opening 1O (Fig. A) exposing a first area 1A of the first portion 113, a second opening 2O exposing a second area 2A of the second portion 112, a third opening 3O exposing a third area 3A of the second active layer (102, 1021), 4O exposing a fourth area 4A of the second active layer (102, 1021); and wherein the first source 1S is located in the first opening 1O and in contact with the first area 1A, the first drain 1D is located in the second opening 2O and in contact with the second area 2A, the second source 2S is located in the third opening 3O and in contact with the third area 3A, and the second drain 2D is located in the fourth opening 4O and in contact with the fourth area 4A (Fig. A).
However, Yamaguchi taken with Lu and Huang does not specify a selection of any order of performing process steps
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the specified sequence of the process steps, since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP2144.04.IV.C.).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied to claims 1 and 13, respectively above.
In re Claims 9 and 19, Yamaguchi discloses all limitations of claims 9 and 19 including that a material of the first active layer (110, 111) (Fig. 3) comprises molybdenum disulfide or oxide semiconductor ([0006]), except for that a material of the second active layer (102, 1021) comprises oxide semiconductor.
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute the In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893